DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-8 are pending and presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007308370 to Aida et al. (hereinafter, “Aida at __”; cited and provided by applicants).
Regarding claims 1-3 and 6, Aida discloses a tantalum coating material (Aida at “Abstract”) comprising:
A carbon substrate (graphite, Id.); and
A tantalum carbide coating formed on the carbon substrate (Id.), wherein the difference in thermal expansion between the carbon material and the tantalum carbide is within 2e-6/K (Aida at “Claim 1”, K being the absolute form of C).
Regarding claims 4-5, the TaC has a CTE of 5.2-8.9 e-6 (Aida at “Table 1”), at 6.7 the CTE for the graphite substrate can be at most 4.7 given the +/-2e-6/K difference.
Turning to claim 7, given usage of a TaC film on a graphite substrate having a difference in CTE of 2e-6, one of ordinary skill in the art would expect there to be cracks formed under thermal shock which would result in widths in the crack of 0.1-1.5 microns absent evidence to the contrary, though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Concerning claim 8, as “bent to 20 microns or less” allows for no bending, this claim is met.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9322113 to Kondo.
Regarding claims 1, 2, 5 and 6, Kondo discloses a titanium carbide coating material (Kondo at 23:6-20) comprising:
A carbon substrate (Id., graphite, Kondo at “Examples”); and
A tantalum carbide coating formed on the carbon substrate (Id.), wherein a thermal expansion coefficient of the tantalum carbide is between 6.5 and 8.0 e-6/K (which overlaps claim 5 such that a prima facie case of obviousness exists, see MPEP 2144.05) and the carbon substrate thermal expansion coefficient is between 6.5 and 8 e-6/K. The claim requires the difference be 1e-6/C (C and K are equivalent as K is the absolute temperature), since these values can differ there is an overlap in the thermal expansion coefficient from 0 to 1.5 e-6/K (see MPEP 2144.05).
As to claim 7, given usage of a TaC film on a graphite substrate having a difference in CTE of 0-1.5e-6, one of ordinary skill in the art would expect there to be cracks formed under thermal shock which would result in widths in the crack of 0.1-1.5 microns absent evidence to the contrary, though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Concerning claim 8, as “bent to 20 microns or less” allows for no bending, this claim is met.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20120040172 to Fujiwara (cited by applicants).
Regarding claims 1-3, 5 and 6, Fujiware discloses a titanium carbide coating material (Fujiwara at “Abstract”) comprising:
A carbon substrate (Id., graphite, Fujiwara [0052]); and
A tantalum carbide coating formed on the carbon substrate (Id.), wherein a thermal expansion coefficient of the tantalum carbide is between 6.9 and 7.8 e-6/K (which overlaps claim 5 such that a prima facie case of obviousness exists, see MPEP 2144.05; Fujiwara at [0054]) and the carbon substrate thermal expansion coefficient is between 6.5 and 9 e-6/K Id. & “Table 4”). The claim requires the difference be 1e-6/C or more (C and K are equivalent as K is the absolute temperature), since these values can differ there is an overlap in the thermal expansion coefficient from 0 to 2.1 e-6/K (see MPEP 2144.05).
Turning to claim 4, Fujiwarea discloses graphite can have a CTE of 6e-6 (Fujiwara at “Table 4, ex 14”).
As to claim 7, given usage of a TaC film on a graphite substrate having a difference in CTE of 0-2.1e-6, one of ordinary skill in the art would expect there to be cracks formed under thermal shock which would result in widths in the crack of 0.1-1.5 microns absent evidence to the contrary, though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
Concerning claim 8, as “bent to 20 microns or less” allows for no bending, this claim is met. It should be noted that also bending strength for the substrate is discussed (“Table 4”) so there can be some aspect of bending.
Conclusion
Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759